EXHIBIT 10.01

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 5th day of March, 2014 (the “Effective Date”), by and between Stratus
Media Group, Inc., a Nevada corporation with an address at 1800 Century Park
East, 6th Floor, Los Angeles, CA 90067 (the “Company”), and Stephen M. Simes, a
natural person (“Executive”).

 

W I T N E S E T H:

 

WHEREAS, Executive desires to be employed by the Company as its Chief Executive
Officer (the “Position”) and the Company wishes to employ Executive in such
capacity.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1. Employment and Duties. The Company agrees to employ and Executive agrees to
serve in the Position effective as of the Effective Date. The duties and
responsibilities of Executive shall include the duties and responsibilities as
the Board of Directors of the Company (the “Board”) may from time to time assign
to Executive comparable with the duties and responsibilities of a Chief
Executive Officer of a corporation.

 

Executive shall devote substantially all of his business hours, and during such
time, will make the best use of Executive’s attention and energies to the
business of the Company. Nothing in this Section 1 shall prohibit Executive from
(a) subject to the Board’s approval, serving as a member of the board of
directors of up to two (2) for-profit entities, (b) serving as a director or
trustee of any charitable or educational organization or (c) engaging in civic,
educational, religious, charitable or other community or non-profit activities;
provided, that none of such activities materially interfere with the performance
of the duties and responsibilities of Executive under this Agreement and do not
violate the terms of Section 13.

 

Effective as of the Effective Date, the Board will expand the size of the Board
and appoint Executive as a director of the Company to fill the vacancy created
as a result of the increase in the size of the Board and thereafter during the
Employment Period (as defined below), the Board will continue to nominate
Executive as a nominee for director and solicit proxies for his election for so
long as Executive remains Chief Executive Officer of the Company.

 

2. Employment Period. The Executive’s employment under this Agreement will
commence on the Effective Date and will continue through the third (3rd)
anniversary of such date (the “Initial Term Expiration Date”); provided, that
upon the Initial Term Expiration Date, and each subsequent anniversary of such
date, if applicable, the term of the Executive’s employment under this Agreement
will automatically be extended by one (1) year, unless either party provides the
other party with written notice at least ninety (90) days before the Initial
Term Expiration Date, or such subsequent anniversary of such date, if
applicable, of such party’s decision not to extend the term of employment under
this Agreement. Notwithstanding the foregoing, the Executive’s employment under
this Agreement may be terminated at any time, before or after the Initial Term
Expiration Date, in accordance with Section 11. The term of the Executive’s
employment under this Agreement is the “Employment Period.”

 

3. Place of Employment. The principal location of Executive’s employment shall
be in the Chicago, Illinois (and its suburban) area. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder and shall spend substantial time at the
Company’s Boston office as necessary to perform his duties.

 



1

 

 

4. Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period a
base salary (the “Base Salary”) at an annual rate of at least Four Hundred
Twenty-Five Thousand Dollars ($425,000) during the Employment Period, with at
least annual review and Base Salary increases as approved by the Board or the
Compensation Committee of the Board (the “Compensation Committee”). In no event
shall the Base Salary be decreased during the Employment Period. The Base Salary
shall be paid in periodic installments in accordance with the Company’s regular
payroll practices.

 

5. Annual Bonus. Executive shall have the opportunity to earn a bonus with
respect to each year during the Employment Period, based upon Executive’s
achievement of performance objectives set by the Board or the Compensation
Committee after consultation with Executive, with a targeted bonus opportunity
of sixty percent (60%) of Executive’s Base Salary for such year (the “Annual
Bonus”), with the potential to earn a higher bonus for above target performance.
The foregoing notwithstanding, the amount of any such grant shall be at the
discretion of the Board of Directors. Any Annual Bonus shall be paid no later
than March 15th of the calendar year immediately following the calendar year to
which the Annual Bonus relates. The amount of the Annual Bonus targeted bonus
opportunity shall be reviewed by the Board or the Compensation Committee on an
annual basis. In no event shall the Annual Bonus targeted bonus opportunity be
less than sixty percent (60%) during the Employment Period.

 

6. Severance Compensation. Upon termination of Executive’s employment during the
Employment Period by the Company, other than for Cause or by the Executive for
Good Reason, Executive shall receive the severance benefits described in this
Section 6.

 

(a) Executive shall receive an amount equal to twelve (12) months of Executive’s
monthly Base Salary in effect as of the date of termination plus the pro-rata
Annual Bonus amount of sixty percent (60%) of annual Base Salary, (the
“Separation Payment”); provided, that no later than fifty (50) days after
Executive terminates employment he executes an agreement releasing the Company
and its affiliates from any liability associated with this Agreement
substantially in the form attached as Exhibit A (or such other form mutually
agreed upon by the parties ) (the “Release”) and all time periods imposed by law
permitting cancellation or revocation of such Release by Executive shall have
passed or expired. Subject to anything to the contrary in Section 11(d)(3) and
Section 15, the Separation Payment shall be paid in accordance with the
customary payroll practices of the Company with the first payment made on the
payroll date that first follows the date the revocation period of the Release
has ended (without any revocation by Executive).

 

(b) Subject to Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
with respect to the Company’s group health insurance plans in which the
Executive (and his spouse and other dependents) participated immediately prior
to the termination date (the “COBRA Continuation Coverage”), the Company will
reimburse Executive for the amount Executive pays for COBRA Continuation
Coverage for himself and his spouse and other dependents during the Premium
Reimbursement Period (the “COBRA Premium Reimbursements”). The “Premium
Reimbursement Period” is the period that begins on the date Executive terminates
employment and ends on the earlier of: (1) the twelfth (12th) month after the
termination date and (2) the date on which Executive’s eligibility for COBRA
Continuation Coverage under the Company’s group health plans ends (which may be
the date on which Executive becomes covered by another employer’s group health
plan because of reemployment or otherwise).

 

(c) If Executive experiences a Change of Control Termination during the
Employment Period, then Executive will be entitled to the benefits described in
this Section 6(c), in lieu of the benefits described in Sections 6(a) and 6(b).
A “Change of Control Termination” means termination of Executive’s employment by
Executive for Good Reason or any involuntary termination of Executive’s
employment by the Company (or its successor), other than for Cause, within the
period beginning on the date of a Change of Control and ending twelve (12)
months from the date of the Change of Control or prior to a Change of Control if
Executive’s termination of employment was either a condition of the Change of
Control or was at the request or insistence of a person related to the Change of
Control.

 



2

 

 

(1) Executive shall receive an amount equal to twenty-four (24) months of
Executive’s monthly Base Salary in effect as of the date of termination plus two
(2) times the Annual Bonus amount of sixty percent (60%) of annual Base Salary
(the “Change of Control Separation Payment”); provided, that no later than fifty
(50) days after Executive terminates employment he executes the Release and all
time periods imposed by law permitting cancellation or revocation of such
Release by Executive shall have passed or expired. Subject to anything to the
contrary in Section 11(d)(3) and Section 15, the Change of Control Separation
Payment shall be paid in a single lump sum payment within ten (10) business days
after Executive returns the signed Release and the revocation period has expired
without Executive revoking the Release.

 

(2) Subject to Executive’s timely election of COBRA Continuation Coverage, the
Company will reimburse Executive for the amount Executive pays for COBRA
Continuation Coverage during the Change of Control Premium Reimbursement Period
(the “Change of Control COBRA Premium Reimbursements”). The “Change of Control
Premium Reimbursement Period” is the period that begins on the date Executive
terminates employment and ends on the earlier of: (1) the eighteenth (18th)
month after the termination date and (2) the date on which Executive’s
eligibility for COBRA continuation coverage under the Company’s group health
plans ends (which may be the date on which Executive becomes covered by another
employer’s group health plan because of reemployment or otherwise).

 

(d) The Company shall deduct, from all Separation Payments and Change of Control
Severance Payments, all applicable taxes including income tax, FICA and FUTA,
and other appropriate deductions.

 

7. Equity Awards. Executive shall receive an initial grant of Fifty Million
(50,000,000) stock options to purchase the Company’s common stock (subject to
adjustment for stock splits, stock dividends and other similar changes in the
Company’s common stock). Such initial stock option(s) shall have a per share
exercise price equal to the fair market value of a share of the Company’s common
stock on the date of grant and shall vest quarterly while employed and over the
three (3) initial term of Executive’s employment. In addition to such initial
stock option(s), the Board or Compensation Committee shall review Executive’s
long-term compensation at least annually and, after consultation with Executive,
shall consider granting annual additional equity awards under the Status Media
Group, Inc. Incentive Compensation Plan (or any successor or replacement plan
adopted by the Board and approved by the stockholders of the Company) (the
“Plan”) as the Board or Compensation Committee may from time to time determine
(the “Equity Awards”). The Equity Awards shall be subject to the applicable Plan
terms and conditions; provided, however, that the vesting of the Equity Awards
shall accelerate and become immediately vested and exercisable upon a Change of
Control and the Equity Awards shall be subject to any additional terms and
conditions as are provided herein or in any award agreement, which shall
supersede any conflicting provisions governing Equity Awards provided under the
Plan.

 

8. Clawback Rights. All amounts paid to Executive by the Company relating solely
to incentive-based compensation granted during the Employment Period
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: during the period that Executive is employed by the Company and upon
the termination or expiration of Executive’s employment and for a period of
eighteen (18) months thereafter, if any of the following events occur, Executive
agrees to repay or surrender to the Company Clawback Benefits if a restatement
(a “Restatement”) of any financial results from which any Clawback Benefits to
Executive shall have been determined (such restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared), then Executive agrees to immediately repay or surrender upon demand
by the Company any Clawback Benefits which were determined by reference to any
Company financial results which were later restated, to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information All
Clawback Benefits amounts resulting from such Restatements shall be
retroactively adjusted by the Compensation Committee (or the Board, if there is
no Compensation Committee) to take into account the restated results and if any
excess portion of the Clawback Benefits resulting from such restated results is
not so repaid or surrendered by Executive within one hundred eighty (180) days
of the revised calculation being provided to Executive by the Company following
a publicly announced restatement, the Company shall have the right to take any
and all action to effectuate such adjustment. For the avoidance of doubt, the
Company and Executive agree and acknowledge that this Section 8 is specifically
limited to the Company clawing back only incentive-based compensation when it is
finally determined (in accordance with the timeline set forth herein), following
a Restatement of the financial results that, in the first instance, the
incentive-based compensation should not have been paid.

 



3

 

 

The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be reasonably determined by the Compensation Committee (or the Board, if there
is no Compensation Committee) and applicable law, rules and regulations. All
determinations by the Compensation Committee (or the Board, if there is no
Compensation Committee) with respect to the Clawback Rights shall be final and
binding on the Company and Executive. The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect. Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.

 

9. Expenses. Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel (including, but not limited to,
travel to the Company’s Boston office), entertainment, and other expenses
incurred by Executive while employed (in accordance with the policies and
procedures established by the Company for its senior executive officers) in the
performance of his duties and responsibilities under this Agreement; provided,
that Executive shall properly account for such expenses in accordance with
Company policies and procedures.

 

10. Other Benefits; Vacation. During the Employment Period, Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees. During the Employment Period, Executive shall be entitled to accrue,
on a pro rata basis, twenty-two (22) paid vacation days per year, which if not
taken will be carried forward. Vacation shall be taken at such times as are
mutually convenient to Executive and the Company and no more than ten (10)
consecutive days shall be taken at any one time without the advance approval of
the Board.

 

11. Termination of Employment.

 

(a) Death. If Executive dies during the Employment Period, this Agreement and
Executive’s employment with the Company shall automatically terminate and the
Company shall have no further obligations to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors (1) any earned but unpaid Base Salary, unpaid pro
rata Annual Bonus for the current year through the date of death, reimbursement
of any and all reasonable expenses paid or incurred by Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the date of death and (2) any accrued but
unused vacation time through the date of death in accordance with Company policy
(other than any limits on carry-over of vacation accruals that conflict with
Section 10). The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. In addition, Executive’s spouse and other dependents shall be
entitled to COBRA Premium Reimbursements.

 



4

 

 

(b) Disability. In the event that, during the term of this Agreement Executive
shall be prevented from performing his duties and responsibilities hereunder to
the full extent required by the Company by reason of Disability (as defined
below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or his heirs, administrators or executors (1) any earned but unpaid
Base Salary, unpaid pro rata Annual Bonus for the current year through the date
of termination of employment, reimbursement of any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date and (2) any accrued but unused vacation time through the
termination date in accordance with Company policy (other than any limits on
carry-over of vacation accruals that conflict with Section 10). The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions through the last
date of Executive’s employment with the Company. In addition, Executive shall be
entitled to COBRA Premium Reimbursements. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three (3) months during any twelve (12) consecutive months; provided, if
Executive is a qualified person with a disability under the Americans With
Disabilities Act or applicable state law, the Company will make reasonable
accommodations to the known physical or mental limitations of Executive
including, but not limited to, consideration of whether extending the three
month period would constitute a reasonable accommodation.

 

(c) Cause.

 

(1) At any time during the Employment Period, the Company may terminate this
Agreement and Executive’s employment hereunder for Cause. For purposes of this
Agreement, “Cause” shall consist of a termination due to the following, as
specified in the written notice of termination (and in each case following
written notice a failure by Executive to cure within thirty (30) days of such
notice except as to clauses (E) or (F) which shall not be subject to cure: (A)
Executive’s failure to substantially perform the fundamental duties and
responsibilities associated with Executive’s position, including Executive’s
failure or refusal to carry out reasonable instructions; (B) Executive’s
material breach of any material written Company policy; (C) Executive’s gross
misconduct in the performance of Executive’s duties for the Company; (D)
Executive’s material breach of the terms of this Agreement; (E) Executive’s
conviction of any fraudulent or felony criminal offense or any other criminal
offense which reflects adversely on the Company or reflects conduct or character
that the Board reasonably concludes is inconsistent with continued employment;
or (F) Executive’s conviction of any criminal conduct that is a “statutory
disqualifying event” (as defined under federal securities laws, rules and
regulations).

 

(2) Prior to any termination for Cause, and following the thirty (30) day cure
period provided for in Section 11(c)(1) hereof, Executive will be given five (5)
business days written notice specifying the alleged Cause event and will be
entitled to appear (with counsel) before the full Board to present information
regarding his views on the Cause event, and after such hearing, there is at
least a majority vote of the full Board (other than Executive) to terminate him
for Cause. After providing the notice in foregoing sentence, the Board may
suspend Executive with full pay and benefits until a final determination
pursuant to this Section 11(c) has been made.

 

(3) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay Executive any earned but unpaid Base Salary, reimbursement of
any and all reasonable expenses paid or incurred by Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date, and any accrued but
unused vacation time through the termination date in accordance with Company
policy (other than any limits on carry-over of vacation accruals that conflict
with Section 10). The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 



5

 

 

(d) Good Reason and Without Cause.

 

(1) At any time during the Employment Period, subject to the conditions set
forth in Section 11(d)(2) below, Executive may terminate this Agreement and
Executive’s employment with the Company for “Good Reason.” For purposes of this
Agreement, “Good Reason” shall mean any of the following actions taken by the
Company or a successor corporation or entity without Executive’s consent: (A)
material reduction of Executive’s base compensation; (B) material reduction in
Executive’s title, authority, duties or responsibilities; (C) failure or refusal
of a successor to the Company to materially assume the Company’s obligations
under this Agreement in the event of a Change of Control; (D) subject to section
3 regarding travel to the Boston office, relocation of Executive’s the Job Site
that results in an increase in Executive’s one-way driving distance by more than
fifty (50) miles from Executive’s then-current principal residence; or (E) any
other material breach by the Company of this Agreement.

 

(2) Executive shall not be entitled to terminate this Agreement for Good Reason
unless and until (i) he has delivered written notice to the Company within
ninety (90) days of the date upon which the facts giving rise to Good Reason
occurred of his intention to terminate this Agreement and his employment with
the Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
(ii) the Company shall not have eliminated the circumstances constituting Good
Reason within thirty (30) days of its receipt from Executive of such written
notice and (iii) Executive terminates employment with the Company no later than
two (2) years after the initial date of the circumstances claimed to provide the
basis for such termination for Good Reason.

 

(3) In the event that Executive terminates this Agreement and his employment
with the Company for Good Reason or the Company terminates this Agreement and
Executive’s employment with the Company without Cause, the Company shall pay or
provide to Executive (or, following his death, to Executive’s heirs,
administrators or executors) the Separation Payment and COBRA Premium
Reimbursements or, if applicable, the Change of Control Separation Payment and
Change of Control COBRA Premium Reimbursements. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.

 

(e) Without “Good Reason” by Executive. At any time during the term of this
Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Base Salary, reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date, and any accrued but unused vacation time through the
termination date in accordance with Company policy (other than any limits on
carry-over of vacation accruals that conflict with Section 10). The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

 



6

 

 

 

(f) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation
(if over time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 50.1% or more of the shares of the outstanding
common stock of the Company, whether by merger, consolidation, sale or other
transfer of shares of Company common stock (other than a merger or consolidation
where the stockholders of the Company prior to the merger or consolidation are
the holders of a majority of the voting securities of the entity that survives
such merger or consolidation), (ii) a sale of all or substantially all of the
assets of the Company or (iii) during any period of twelve (12) consecutive
months, the individuals who, at the beginning of such period, constitute the
Board, and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the 12-month period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board; provided, however, that the following acquisitions
shall not constitute a Change of Control for the purposes of this Agreement: (A)
any acquisitions of Company common stock or securities convertible, exercisable
or exchangeable into Company common stock directly from the Company or (B) any
acquisition of Company common stock or securities convertible, exercisable or
exchangeable into Company common stock by any employee benefit plan (or related
trust) sponsored by or maintained by the Company. Notwithstanding the foregoing,
for purposes of determining whether Executive has a Change of Control
Termination, Change of Control will only occur if such event constitutes a
“Change in Control Event” as defined under Treasury Regulations issued under
Code Section 409A.

 

(g) Any termination of Executive’s employment by the Company or by Executive
(other than termination by reason of Executive’s death) shall be communicated by
written Notice of Termination to the other party of this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, provided, however, failure to provide timely notification shall not
affect the employment status of Executive.

 

(h) Regardless of whether Executive signs and does not revoke the Release,
Executive (or in the event of his death, Executive’s estate) upon termination of
employment Executive will receive payment for (i) all reasonable expenses paid
or incurred by Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date, (ii) any accrued but unused vacation time through the
termination date in accordance with Company policy (other than any limits on
carry-over of vacation accruals that conflict with Section 10); and (iii) unpaid
Base Salary earned through the termination date and unpaid pro rata annual
Bonus, if any, for the current year through the termination date.

 

12. Confidential Information.

 

(a) Disclosure of Confidential Information. Executive recognizes, acknowledges
and agrees that he has had and will continue to have access to secret and
confidential information regarding the Company, its subsidiaries and their
respective businesses (“Confidential Information”), including but not limited
to, its products, methods, formulas, software code, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans, provided
such information is not in or does not hereafter become part of the public
domain, or become known to others through no fault of Executive. Executive
acknowledges that such information is of great value to the Company, is the sole
property of the Company, and has been and will be acquired by him in confidence.
In consideration of the obligations undertaken by the Company herein, Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by Executive during the
course of his employment, which is treated as confidential by the Company, and
not otherwise in the public domain. The provisions of this Section 12 shall
survive the termination of Executive’s employment hereunder for a period of
three (3) years. Information will not be deemed to be Confidential Information
if: (i) the information was in Executive’s possession or within Executive’s
knowledge before the Company disclosed it to Executive; (ii) the information was
or became generally known to those who could take economic advantage of it;
(iii) Executive obtained the information from a third party that was not known
by Executive to be bound by a confidentiality agreement or other obligation of
confidentiality to the Company or any other party with respect to such
information; or (iv) Executive is required to disclose the information pursuant
to legal process (e.g., a subpoena), provided that Executive notifies the
Company promptly upon receiving or becoming aware of such legal process.

 



7

 

 

(b) Executive affirms that he will not rely upon the protected trade secrets or
confidential or proprietary information of any prior employer(s) in providing
services to the Company or its subsidiaries.

 

(c) In the event that Executive’s employment with the Company terminates for any
reason, Executive shall deliver forthwith to the Company or destroy any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax and estate planning purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

 

13. Non-Solicitation.

 

(a) Executive agrees and acknowledges that the restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on
Executive. Executive also acknowledges that the products and services developed
or provided by the Company, its affiliates and/or its clients or customers are
or are intended to be sold, provided, licensed and/or distributed to customers
and clients primarily in and throughout the United States (the “Territory”) (to
the extent the Company comes to operate, either directly or through the
engagement of a distributor or joint or co-venturer, or sell a significant
amount of its products and services to customers located, in areas other than
the United States during the term of the Employment Period, the definition of
Territory shall be automatically expanded to cover such other areas), and that
the Territory, scope of prohibited competition, and time duration set forth in
the non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers. The provisions of this Section 13 shall survive
the termination of Executive’s employment hereunder.

 

(b) Executive hereby agrees and covenants that he shall not without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than ten (10%)
percent of the outstanding securities of a Company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that Executive shall be precluded from serving as an operating partner, general
partner, manager or governing board designee with respect to such portfolio
companies), or whether on Executive’s own behalf or on behalf of any other
person or entity or otherwise howsoever, engage in the activities described in
Paragraphs (1), (2) and (3) below during the Employment Period and one (1) year
following the end of the Employment Period, within the Territory:

 

(1) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;

 

(2) Attempt in any manner to solicit or accept from any customer of the Company,
with whom Executive had significant contact during Executive’s employment by the
Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services of the kind or competitive
with the business of the Company for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person;
or

 



8

 

 

(3) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.

 

With respect to the activities described in Paragraphs (1), (2) and (3), above,
the restrictions of this Section 13(b) shall continue during the Employment
Period and one (1) year after the end of the Employment Period; provided,
however, that if Executive’s employment is terminated by Executive for Good
Reason or by the Company without Cause, then the restrictions of this Section
13(b) shall terminate concurrently with the end of the Employment Period and
shall be of no further effect. In the event that any provision of this Section
13 is determined by a court to be unenforceable, such provision shall not render
the entire Section unenforceable but, to the extent possible, shall be
appropriately adjusted to render such provision enforceable.

 

14. Inventions. All systems, inventions, discoveries, apparatus, techniques,
methods, know-how, formulae or improvements made, developed or conceived by
Executive during Executive’s employment by the Company that (i) are directly
relevant to the Company’s business as then constituted, (ii) are developed as a
part of the tasks and assignments that are the duties and responsibilities of
Executive, and (iii) were created using substantially the Company’s resources,
such as time, materials and space, shall be and continue to remain the Company’s
exclusive property, without any added compensation or any reimbursement for
expenses to Executive, and upon the conception of any and every such invention,
process, discovery or improvement and without waiting to perfect or complete it,
Executive promises and agrees that Executive will immediately disclose it to the
Company and to no one else and thenceforth will treat it as the property and
secret of the Company. Executive will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require,
but at the Company’s expense (and if requested following the term of this
Agreement, then at the customary hourly rate for time requested and spent), to
obtain patents, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in the Company, all without any reimbursement for expenses
(except as provided in Section 9 or otherwise) and without any additional
compensation of any kind to Executive.

 

15. Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) or an exemption thereunder
and shall be construed and administered in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which
Executive incurred the expense.

 



9

 

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Any payments under this Agreement that may be excluded from Section 409A either
as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A that is payable on account of the Executive’s termination
(other than by reason of death) (together, the “Deferred Compensation Separation
Benefits”) that are due to Executive on or within the six (6) month period
following Executive’s termination will accrue during such six (6) month period
and will become payable in one lump sum cash payment on the date six (6) months
and one (1) day following the date of Executive’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
termination but prior to the six (6) month anniversary of Executive’s
termination date, then any payments delayed in accordance with this paragraph
will be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

 

16. Excess Parachute Payments under Code Section 280G. Notwithstanding any other
provisions of this Agreement, if any “payments” (including, without limitation,
any benefits or transfers of property or the acceleration of the vesting of any
benefits) in the nature of compensation under any arrangement that is considered
contingent on a Change in Control for purposes of Section 280G of the Code,
together with any other payments that Executive has the right to receive from
the Company or any corporation that is a member of an “affiliated group” (as
defined in Section 1504(a) of the Code without regard to Section 1504(b) of the
Code) of which the Company is a member, would constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), such “payments” may, at
Executive’s sole election, be reduced to the largest amount as will result in no
portion of such “payments” being subject to the excise tax imposed by Section
4999 of the Code. The type of payments to be electively reduced under this
paragraph, if any, will be at the discretion of Executive.

 

17. Miscellaneous.

 

 



10

 

 

(a) Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Executive of Section 12 or Section 13 of this
Agreement. Accordingly, Executive agrees that any breach by Executive of Section
12 or Section 13 of this Agreement shall entitle the Company, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach. The parties understand and intend
that each restriction agreed to by Executive hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

 

(b) Neither Executive nor the Company may assign or delegate any of their rights
or duties under this Agreement without the express written consent of the other;
provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Executive hereunder, provided that such
delegation shall not relieve the Company of any of its obligations hereunder.

 

(c) During the term of this Agreement, the Company (i) shall indemnify and hold
harmless Executive and his heirs and representatives as, and to the extent,
provided in the Company’s bylaws and (ii) shall cover Executive under the
Company’s directors’ and officers’ liability insurance on the same basis as it
covers other senior executive officers and directors of the Company.

 

(d) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between Executive and the Company, and shall not be amended, modified
or changed except by an instrument in writing executed by the party to be
charged. The invalidity or partial invalidity of one or more provisions of this
Agreement shall not invalidate any other provision of this Agreement. No waiver
by either party of any provision or condition to be performed shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or any
prior or subsequent time.

 

(e) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(g) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the Company at
its principal executive office or to Executive at his address of record in the
Company’s records, or to such other address as either party may hereafter give
the other party notice of in accordance with the provisions hereof. Notices
shall be deemed given on the sooner of the date actually received or the third
business day after deposited in the mail or one business day after deposited
with an overnight delivery service for overnight delivery.

 

(h) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in Chicago,
Illinois.

 

(i) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 



11

 

 

(j) Executive represents and warrants to the Company that he has the full power
and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.

 

(k) The Company represents and warrants to Executive that it has the full power
and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

 

 

 

[Remainder of page intentionally left blank; signature page follows.]

 

 

 

 

 

 

 

 



12

 

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

      THE COMPANY:       STRATUS MEDIA GROUP, INC.           By: /s/ Jerold
Rubinstein                         Name: Jerold Rubinstein   Title: CEO        
      EXECUTIVE:               /s/ Stephen M. Simes                            
Stephen M. Simes    

 

 

 

 



13

 

 

 

EXHIBIT A

 

RELEASE

 

1. Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

 

A. “I,” “me,” and “my” include me, Stephen M. Simes, and anyone who has or
obtains any legal rights or claims through me, including my heirs and estate.

 

B. “Employer,” as used in this Release, shall at all times mean Stratus Media
Group, Inc. and “Released Party” or “Released Parties”, individual and
collectively, means the Employer and the Employer’s parent, subsidiaries,
affiliates, present or former officers, directors, shareholders, employees,
agents or attorneys, successors, predecessors, assigns, or personal
representatives.

 

C. “My Claims” mean actions or causes of action, suits, claims, charges,
complaints, contracts (whether oral or written, express or implied from any
source), and promises, whatsoever, in law or equity, that I ever had, may now
have or hereafter can, shall or may have against the Employer or other Released
Party as of the date of the execution of this Release, including all unknown,
undisclosed and unanticipated losses, wrongs, injuries, debts, claim or damages
to me for, upon, or by reason of any matter, cause or thing whatsoever, that are
in any way related to my employment with or separation (termination of
employment) from the Employer.

 

By signing this Release, I am agreeing to release any actual and potential claim
I have or may potentially have, either as an individual or standing in the shoes
of the government, under any federal, state or local law, administrative
regulation or legal principle (except as provided in Paragraph 4 of this
Release). The following listing of laws and types of claims is not meant to, and
shall not be interpreted to, exclude any particular law or type of claim, law,
regulation or legal principle not listed. I understand I am releasing all my
Claims, including, but not limited to, claims for invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation; and
any claim under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. § 626, as amended, the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act
Amendments Act (“ADAAA”), 29 U.S.C. § 2101, et seq., the Family and Medical
Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., Equal
Pay Act (“EPA”), 29 U.S.C. § 206(d), the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the False Claims Act, 31
U.S.C. § 3729 et seq., the Illinois Human Rights Act §775 ILCS 5, any other
state human rights or fair employment practices act, and any other federal,
state, or local statute, law, rule, regulation, ordinance or order. This
includes, but is not limited to, claims for violation of any civil rights laws
based on protected class status; claims for assault, battery, defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, negligence,
negligent hiring, retention or supervision, retaliation, constructive discharge,
violation of whistleblower protection laws, unjust enrichment, violation of
public policy, and all other claims for unlawful employment practices, and all
other common law or statutory claims. To the maximum extent permitted by law, I
agree that I will not seek and waive any right to accept any relief or award
from any charge or action against the Employer before any federal, state, or
local administrative agency or federal state or local court whether filed by me
or on my behalf with respect to any claim or right covered by this Release.

 



14

 

 

2. Agreement to Release My Claims. Except as stated in Paragraph 4, I agree to
give up all My Claims, waive any rights thereunder, and forever discharge the
Employer and all Released Parties of and from any and all liability to me for
actions or causes of action, suits, or Claims. To the maximum extent permitted
by law, I agree that I will not seek and I waive any right to accept any relief
or award from any charge or action against the Employer or other Released Party
before any federal, state, or local administrative agency or federal state or
local court whether filed by me or on my behalf with respect to any claim or
right covered by this Release. I also agree to withdraw any and all of my
charges and lawsuits against Employer or other Released Party, except that I
may, but am not required to, withdraw or dismiss, or attempt to withdraw or
dismiss, any charges that I may have pending against the Employer or other
Released Party with the EEOC or other civil rights enforcement agency.

 

In exchange for my agreement to release my Claims, I am receiving satisfactory
Consideration (compensation) from the Employer to which I am not otherwise
entitled by law, contract, or under any Employer policy. The consideration I am
receiving is a full and fair payment for the release of all my Claims. The
Employer and the Released Parties do not owe me anything in addition to what I
will be receiving.

 

3. Older Workers Benefit Protection Act. [This section may be revised if
Executive terminates employment as part of a “group” termination.] The Older
Workers Benefit Protection Act (“OWBPA”) applies to individuals age 40 and older
and sets forth certain criteria for such individuals to waive their rights under
the Age Discrimination in Employment Act (“ADEA”) in connection with an exit
incentive program or other employment termination program. I understand and have
been advised that this Release of My Claims is subject to the terms of the
OWBPA. The OWBPA provides that an individual cannot waive a right or claim under
the ADEA unless the waiver is knowing and voluntary. I have been advised of this
law, and I agree that I am signing this Release voluntarily, and with full
knowledge of its consequences. I understand that the Employer is giving me at
least twenty-one (21) days from the date I received a copy of this Release to
decide whether I want to sign it. I acknowledge that I have been advised to use
this time to consult with an attorney about the effect of this Release. If I
sign this Release before the end of the twenty-one (21) day period it will be my
personal, voluntary decision to do so, and will be done with full knowledge of
my legal rights. I agree that material and/or immaterial changes to the
Separation Agreement or this Release will not restart the running of this
consideration period.

 

4. Exclusions from Release. My Claims do not include my rights, if any, to claim
the following: unemployment insurance or workers compensation benefits; claims
for my vested post-termination benefits under any 401(k) or similar
tax-qualified retirement benefit plan; my COBRA rights; and my rights to enforce
the terms of this Release.

 

A. Nothing in this Release interferes with my right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”) or other local civil rights
enforcement agency, or participate in any manner in an EEOC investigation or
proceeding under Title VII, the ADA, the ADEA, or the EPA. I, however,
understand that I am waiving my right to recover individual relief including,
but not limited to, back pay, front pay, reinstatement, attorneys’ fees, and/or
punitive damages, in any administrative or legal action whether brought by the
EEOC or other civil rights enforcement agency, me or any other party.

 

B. Nothing in this Release interferes with my right to challenge the knowing and
voluntary nature of this Release under the ADEA and/or OWBPA, if I have rights
under such laws.

 

C. I agree that the Employer and the Released Parties reserve any and all
defenses, which any of them has or might have against any claims brought by me.
This includes, but is not limited to, the Employer’s or other Released Party’s
right to seek available costs and attorneys’ fees, and to have any monetary
award granted to me, if any, reduced by the amount of money that I received in
consideration for this Release.

 

5. Effective Date; Right to Rescind or Revoke. I understand that insofar as this
Release relates to my rights under the Age Discrimination in Employment Act
(“ADEA”), it shall not become effective or enforceable until seven (7) days
after I sign it. I also have the right to rescind (or revoke) this Release
insofar as it extends to potential claims under the ADEA by written notice to
Employer within seven (7) calendar days following my signing this Release (the
“Rescission Period”). Any such rescission (or revocation) must be in writing and
hand-delivered to Employer or, if sent by mail, postmarked within the applicable
time period, sent by certified mail, return receipt requested, and addressed as
follows:

 



15

 

 

A. post-marked within the seven (7) day Rescission Period;

 

B. properly addressed to

 

[INSERT NAME AND ADDRESS]; and

 

C. sent by certified mail, return receipt requested.

 

6. I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have had the opportunity
to review this Release with my own attorney. In agreeing to sign this Release, I
have not relied on any statements or explanations made by the Employer or its
attorneys. I understand and agree that this Release and the attached Agreement
contain all the agreements between the Employer (and any other Released Party)
and me. We have no other written or oral agreements. I understand this Release
is a very important legal document and I agree to be bound by the terms of this
Release.

 

 

        Dated: ____________, 20__ _______________________________     Stephen M.
Simes            



 

 



16

